DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2,3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 last line the limitation of “.. in particular..” is considered to be a ‘range within a range limitation’ and is confusing since it becomes unclear which limitation applicants are relying upon for patentability – the broader limitation of the ‘base thickness’ or the more narrower limitation of ‘at least twice the base thickness’.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7,10,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10032972 in view of Tironi U.S. 2014/015116..
Regarding claim 1 DE ‘972 shows in figures 1 and 2:
A composite brake disc having a brake disc pot 3 formed from a first material (see translation); a friction ring 2a,2b formed from a second material different than the first material; the pot 3 having a pot shell (not labeled but in the area of the fastener 5) the brake disc arrangement having a collar 2c, whereby the pot and collar are joined in an overlapping circumferential relationship by a plurality of connecting elements 9.
Lacking in DE ‘972 is a specific showing of the collar 2c engaging radially on the outside around the pot shell (the engagement between the collar and pot shell is simply reversed to that of applicant’s).
The reference to Tironi shows several different geometric coupling arrangements 9 between the collar of a brake disc and a pot shell, the pot and the brake disc also being formed from different materials.  In figures 19 and 25 note the engagement between the collar and pot shell may be reversed.  
Although not applied see the brake discs in the publications to DE 3823146 and Valle U.S. 2014/0251740 and note the various optional arrangements of connection between the pot shell and the collar of the brake disc.
One having ordinary skill in the art before the invention was effectively filed would have found it obvious to have simply reversed the overlapping connection arrangement between the pot shell and the brake disc collar in DE ‘972 to that of applicant’s as such a modification would merely amount to an obvious reversal of connecting parts.
	Regarding claims 2,3 subject to the 112 rejection above, (and as best understood) , and as modified above DE ‘972 meets the claimed limitations or is fairly suggested by the alternative connection arrangements taught in the prior art of record.
	Regarding claim 4 these limitations are met, as per applicant’s design.
	Regarding claims 5,6 these limitations are considered to be met by the ‘connecting elements’ at 5.  The ordinary skilled worker in the art would realize that this connection could be made with either rivets, screws  or the fasteners as costs and design requirements for a particular type of vehicle dictate.
	Regarding claim 7 these limitations are met.
	Regarding claim 10 note the radial channels 27 in Tironi, which are probably inherent in DE ‘972 for cooling.
	Regarding claim 13 these limitations are met.
Claim(s) 8,9,11,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10032972 in view of Tironi U.S. 2014/015116, as applied to claim 1 above, and further in view of Schwarz 5,823,303.
Regarding claim 8 DE ‘972, as modified by Tironi, lacks specifically showing an encircling bead formed on the pot base, as claimed.
The reference to Schwarz shows such a bead arrangement in figure 4 at 10 for the purpose of reinforcement.
One having ordinary skill in the art before the invention was effectively filed would have found it obvious to have provided the pot base of DE ‘972 with some type of reinforcement, perhaps in the form of an encircling bead, to reinforce this portion of the pot simply to adapt the brake disc arrangement to a heavier duty brake application.
Regarding claims 11 and 12 note that Schwarz also indicates that the brake pot could be formed of steel.  It would have been obvious to have made the pot of DE ‘972 with stainless steel for the reason above and to resist corrosion since stainless steel/”high alloy” steel is a widely known and commercially available material in the art of brake discs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657